Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant amendment filed on 11/09/2021 has been fully considered and made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1) and Roddier et al. (US 201100327264A1).
As applied to claim 1, Gong et al. teach a method of assembling a floating wind turbine platform comprising forming a base assembly of the floating wind turbine 

    PNG
    media_image1.png
    526
    707
    media_image1.png
    Greyscale


Jahnig et al. teach a method of assembling a floating wind turbine platform wherein a plurality of structural members (18, Figs. 1 and 3) are pre-manufactured from a variety of materials including concrete (paragraphs [0034]).  Jahnig et al. further teach that the wind turbine platform structure can be assembled in multiple assembly steps (i.e., premanufactured and preassembled, paragraph [0024]) and erected in a drydock (graving dock having a first depth) in a very short time and at a minimal expenditure (paragraph [0024], lines 1-10) followed by flooding the graving dock (having a second depth after flooding, paragraph [0052]).  
Roddier et al. teach an offshore floating wind turbine including a platform (105) comprised of a plurality of outer columns (103) which include a ballast system to stabilize the centrally located column and tower (111) supporting the wind turbine (125, Figs. 7-8, paragraph [0048], lines 1-25).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine base assembly of Gong et al. in a graving dock with a first depth followed by flooding the graving dock having a second depth, as taught by Jahnig et al., in order to assemble the platform at minimal expenditure and in a very short time that results in substantial manufacturing cost savings.


As applied to claim 2, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teaches the method including joining each outer column to the center column with a top member, wherein longitudinal axes of each of the top members are coplanar.

As applied to claims 3-5, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  As for the limitations of “wherein the first depth is a depth greater than a draft of the base assembly when floating, and wherein the second depth is a depth greater than a draft of the floating wind turbine platform when floating” as in claim 3, the limitation “second depth greater than the first depth” as in claim 4 and the limitation “the first and second depths are equal” as in claim 5, the combination of Gong et al. and Jahnig et al. and Roddier et al. teaches that both the base assembly and wind turbine platform are moved to desired locations after the flooding step and would float at the desired location.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the first and second claimed depths to be greater than a draft of the base assembly and a draft of the wind turbine platform when they float, and selected the first and second depths having values equal to different from one another in order to be able to move the 

As applied to claim 7, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the outer columns and center columns are made of composite concrete (Fig. 6, paragraph [0020]).  Jahnig et al. further teach that at least one of the base assembly, the center column, the outer columns, and the tower are formed from concrete cast in place (i.e. cast, outer columns 23 and 24 made from concrete, paragraph [0037]).

As applied to claim 8, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the steps of assembling the center column and the outer columns further includes assembling preformed concrete sections of the center column and the outer columns and longitudinally post-tensioning the center column and the outer columns to the base assembly (abstract, lines 1-14, paragraphs [0016], lines 1-18, [0018], lines 1-14, [0020], lines 1-12, Figs. 2-6).

As applied to claim 9, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited including Gong et al. teaching wherein the keystone (center base 3a made of composite-concrete, Fig. 6, paragraph [0015]) and the plurality of bottom beams (each beam is a combination a lower trusses 2b and a respective outer base 3a) are formed from pre-formed concrete sections (outer bases 3a portion of each beam is made from a composite-concrete material, Fig. 6, paragraph [0015]).

  
As applied to claim 10, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach the step of post-tensioning the keystone to each bottom beam along a longitudinal axis of each bottom beam (by using tension cables abstract, paragraph [0007], [0013], [0016], [0018], Figs. 2 and 4).

As applied to claim 11, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach moving the assembled floating wind turbine platform from the assembly area into a body of water (paragraph [0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed in the method of Gong et al. the step of moving the assembled floating wind turbine platform from the assembly area into a body of water, as taught by Jahnig et al., as an effective means of assembling the platform in a 

As applied to claims 12 and 15, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Gong et al. further teach adding ballast to the base assembly (also the column bases could be tanks) of the floating wind turbine platform to move the floating wind turbine platform to a desired operating draft (paragraph [0016], claim 1, lines 8-10).

As applied to claim 13, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited. Jahnig et al. also teach floating and moving the assembled floating wind turbine platform to a location in a body of water where it will be moored (anchoring by cable 36) in a bed of the body of water (ocean floor 37) and placed into operation (paragraphs [0047], [0052], Figs. 1-2).

As applied to claim 14, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited.  Jahnig et al. further teach that the wind turbine platform structure can be assembled in multiple assembly steps (i.e., premanufactured and preassembled, paragraph [0024]) and erected in a drydock (graving dock) in a very short time and at a minimal expenditure (paragraph [0024], lines 3-5) and afterward the graving dock is flooded (paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have erected the wind turbine platform of Gong et al. in a graving dock followed by flooding the graving .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20120103244A1) in view of Jahnig et al. (US 20130019792A1) and Roddier et al. (US 201100327264A1) as applied to claim 1 above, and further in view of Davenport (US 4,696,601).
As applied to claim 6, Gong et al. as modified by Jahnig et al. and Roddier et al. teach the invention cited with the exception of explicitly teaching that the center column and the outer columns are formed by one of slip forming and jump forming.
Davenport teaches that it is well-known to fabricate offshore tower structures (10, Figs. 1-3) using conventional slipform technique (paragraph bridging cols. 10-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed conventional slipforming in fabrication of the center and outer columns of Gong et al./Jahnig et al./Roddier et al., as taught by Davenport, as an effective means of erecting a stable monolithic structure in a speedy and economical manner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but not completely persuasive.  The amendment to claim 1 overcomes the 102(a)(1) rejection of claim 1 over Roddier et al. and the 103 rejection of claim 1 over Roddier et al. in view of Jahnig et al.  However, the rejection of claims 1-5 and 7-15 over Gong et 
Regarding primary art of Gong et al., Applicant only argues that Gong et al. has neither radially extending beams nor outer columns (Remarks, page 1, paragraph 5).
The examiner respectfully disagrees with such arguments. As clearly elaborated and shown in Annotated Figure 4 of Gong et al., both the radially extending beams and outer columns are identified and cosndiering the broadest reasonable claim interpretation, each buoyant bottom beam of Gong et al. is made of a single element of the lower truss (2b) in addition to a single cube-shape base of each corresponding outer column (1b).  Furthermore, Gong et al. teach that the cube-shape bases (which are considered as part of the radially extending beams) can be tanks (a cube-shape tank has a chamber with walls) which hold ballast.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/18/2022